 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 1 of 27 Page ID #:6362




1    K. MICHELLE GRAJALES
     mgrajales@ftc.gov
2    SAMUEL JACOBSON
3    sjacobson@ftc.gov
     FEDERAL TRADE COMMISSION
4    600 Pennsylvania Ave., NW
5    Mail Stop: CC-10232
     Washington, DC 20580
6
     (202) 326-3172
7
8  JOHN D. JACOBS, Cal. Bar. No. 134154
   Local Counsel
9 jjacobs@ftc.gov
10 FEDERAL TRADE COMMISSION
   10990 Wilshire Blvd., Ste. 400
11 Los Angeles, CA 90024
12 Tel: (310) 824-4343; Fax: (310) 824-4380
   Attorneys for Plaintiff
13
14
15                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
16
17 FEDERAL TRADE COMMISSION,                  Civ. No. 8:19-cv-01333-JVS-KES
18
                                              PLAINTIFF’S STATEMENT OF
19                                            GENUINE DISPUTES
                Plaintiff,
20
                                              Judge: Hon. James V. Selna
21
                                              Hearing Date: April 20, 2020
22                   vs.                      Time: 1:30 p.m.
23                                            Courtroom: 10C

24
     ELEGANT SOLUTIONS, INC., et al.
25
26
27                     Defendants.
28
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 2 of 27 Page ID #:6363




1          Plaintiff Federal Trade Commission (“FTC” or “Commission”) respectfully
2    submits this Statement of Genuine Disputes setting forth Plaintiff’s responses and
3    objections to Defendants’ Statement of Undisputed Facts (“DUSF”), Dkt. 131-1.
4    While the FTC has styled its filing “Plaintiff’s Statement of Genuine Disputes” as
5    required by Local Rule 56-3, there are no genuine disputes of material facts in this
6    matter. In fact, both parties agree on the core material facts, including:
7       x Defendants’ basic business model (i.e., charging consumers fees for debt
8          relief services);
9       x Defendants’ failure to make promised payments on consumers’ loans;
10      x Defendants’ placement of consumers in repayment programs without
11         monthly payments;
12      x Defendants’ debiting of consumers’ bank accounts before obtaining the
13         promised debt relief services;
14      x Defendants’ re-branding of their business from the Student Loan Group and
15         National Secure Processing to Federal Direct Group and Mission Hills
16         Federal due to growing legal liabilities; and
17      x Defendants Rima Radwan, Mazen Radwan, and Dean Robbins’ ownership
18         of the Corporate Defendants.
19         To the extent that any core issue is in “dispute,” it is because Defendants
20 make unsupported or self-serving assertions that are belied by the evidence in the
21 record. Fed. R. Civ. P. 56(c)(1)-(2). Indeed, many of Defendants’ so-called “facts”
22 are not facts at all, but rather are mischaracterizations or legal conclusions
23 masquerading as facts. Other “facts” rely on materials that cannot be presented in a
24 form that would be admissible in evidence—e.g., Individual Defendants’
25 speculation as to consumers’ understanding of Defendants’ fees and services. Fed.
26 R. Civ. P. 56(c)(2).
27
28
                  PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                          Case No. 8:19-cv-01333-JVS-KES
                                          1
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 3 of 27 Page ID #:6364




1    DSUF No.                             FTC Response and Objections
2    I.       Corporate Defendants Operated as a Common Enterprise.
3    1, 3-5, 11-     1.    The FTC does not dispute that Defendants Elegant Solutions, Inc.
4           16       d/b/a Federal Direct Group (“Elegant” or “FDG”), Trend Capital, Ltd.
5                    d/b/a Mission Hills Federal (“Trend” or “MHF”), Tribune Management,
6                    Inc. d/b/a Student Loan Group (“Tribune” or “SLG”), and Heritage Asset
7                    Management, Inc. d/b/a National Secure Processing (“Heritage” or “NSP”)
8                    offered debt relief services including preparing loan consolidation and
9                    repayment program applications on behalf of consumers. The companies
10                   shared employees and office buildings. Dkt. 133-3, Plaintiff’s
11                   Uncontroverted Statement of Facts and Conclusions of Law (“FTC-USF”)
12                   ¶¶ 129-31. They also commingled funds. Id. ¶ 132.
13        2, 6, 13   2.    The FTC does not dispute that Defendants Rima Radwan, Mazen
14                   Radwan, and Dean Robbins are equal owners of the Corporate Defendants.
15                   They also held themselves out as officers of each of the Corporate
16                   Defendants. FTC-USF ¶¶ 30-34, 52-56, 76-80, 94, 130.
17        4-5, 16,   3.    The FTC does not dispute that the operation ceased doing business
18          101      under the Tribune and Heritage corporate identities in 2017. Defendants
19                   continued the operation under Elegant, Trend, and Dark Island until July
20                   10, 2019. FTC-USF ¶ 126.
21          13       4.    The FTC does not dispute that Elegant started enrolling new clients
22                   in November 2017.
23          25       5.    The FTC does not dispute that Trend d/b/a Mission Hills Federal did
24                   not accept new clients. The FTC also does not dispute that one of the
25                   reasons Defendants created Elegant d/b/a Federal Direct Group and Trend
26                   d/b/a Mission Hills Federal were problems with payments not being made
27                   to consumers’ lenders.
28
                     PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                             Case No. 8:19-cv-01333-JVS-KES
                                             2
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 4 of 27 Page ID #:6365




1       26      6.    The FTC does not dispute that Trend, doing business as Mission
2               Hills Federal, took over responsibility for Defendants’ “legacy” clients—
3               i.e., the clients signed up by Tribune, D.O.R.M. Group, and Student Loan
4               Service Managers, a general partnership.
5      120      7.    The FTC does not dispute that Trend had 6,281 active clients as of
6               July 10, 2019.
7      121      8.    The FTC does not dispute that Elegant had more than 2,000 active
8               clients as of July 10, 2019. FTC-USF ¶ 127 (there were 2,516 active
9               Federal Direct Group accounts).
10      18      9.    The FTC does not dispute that Radwan Classic Cars (“RCC”) was a
11              d/b/a of Defendant Dark Island Industries, Inc. (“RCC”) and that RCC
12              bought, sold, repaired, and warehoused classic cars.
13                    To the extent Defendants assert that Dark Island was separate from
14              the other Corporate Defendants, or that there was no common control,
15              commingling of funds, or shared offices and officers between Dark Island
16              and the other Corporate Defendants, this assertion is unsupported and
17              belied by evidence in the record. As set forth in the FTC’s USF,
18              Defendants Rima Radwan, Mazen Radwan, and Dean Robbins were equal
19              owners of all five Corporate Defendants, including Dark Island. FTC-USF
20              ¶ 128. Dark Island shared an office building with Defendants Elegant and
21              Trend—3 Studebaker, Irvine, CA—and officers—Rima Radwan, Mazen
22              Radwan, and Robbins—with the other Corporate Defendants. Id. ¶¶ 129-
23              30.
24                    Further, Defendants used Dark Island, along with the other
25              Corporate Defendants, to operate their student debt relief business. Dark
26              Island d/b/a Federal Direct Group and EDU STUDENT LOAN contracted
27              with Automatic Funds Transfer Services, Inc. (“AFTS”) to process
28              payments from clients of the enterprise’s student debt relief business. Id. ¶
               PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                       Case No. 8:19-cv-01333-JVS-KES
                                       3
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 5 of 27 Page ID #:6366




1                   137. It also set up the Internet services that Defendants used to conduct
2                   their student debt relief operation. Id. ¶ 140.
3                         Although Dark Island also operated a car business, the car business
4                   was linked with, and dependent upon, the student debt relief business for
5                   funding and facilities. Id. ¶ 134. Trend Capital paid the rent for Dark
6                   Island’s business premises at 3 Studebaker, Irvine, California. Id. ¶ 135.
7                   Defendants Mazen Radwan, Rima Radwan, and Dean Robbins capitalized
8                   Dark Island Industries, in part, using funds traceable to the student debt
9                   relief business. Id. ¶ 136.
10                        Defendants’ statement that rent for 3 Studebaker was supposed to be
11                  split between Elegant, Trend, and Dark Island beginning in 2020 is
12                  irrelevant. F.R.E. 401-02. Defendants’ arrangement for paying rent in
13                  2020 is irrelevant to the claims in the FTC’s Amended Complaint, which
14                  concern Defendants’ conduct from 2014-2019.
15   II.      Individual Defendants Participated In, Controlled, and/or Had the Authority
16            to Control Corporate Defendants’ Practices and Had Knowledge Thereof.
17         7, 17    10.   The FTC does not dispute that Rima Radwan operated and
18                  controlled Elegant, Trend, Tribune, and Heritage. However, evidence in
19                  the record belies Defendants’ self-serving assertion that Rima Radwan had
20                  no control over the policies and practices at Dark Island d/b/a/ Radwan
21                  Classic Cars. As an owner and officer of Dark Island, and a signatory on
22                  its bank account, Rima Radwan had at least the authority to control Dark
23                  Island’s policies and practices. Defendants’ statement that Rima Radwan
24                  had no control over the policies and practices at Radwan Classic Cars
25                  (“RCC”) is irrelevant. F.R.E. 401-02. Rima Radwan’s lack of control over
26                  the policies and practices at RCC is irrelevant to her liability for the
27                  Corporate Defendants’ practices, because the car sales activities of RCC
28                  are not the subject of the Amended Complaint or alleged law violations.
                   PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                           Case No. 8:19-cv-01333-JVS-KES
                                           4
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 6 of 27 Page ID #:6367




1        8      11.   The FTC does not dispute that Mazen Radwan operated and
2               controlled Defendant Dark Island or that Dark Island did business as RCC,
3               in addition to Federal Direct Group. FTC-USF ¶ 18. However, evidence in
4               the record belies Defendants’ self-serving assertion that Mazen Radwan
5               did not control or have the authority to control the other Corporate
6               Defendants’ practices. As set forth in the FTC’s Uncontroverted Statement
7               of Facts and Conclusions of Law (Dkt. 132-3) and accompanying
8               evidence, Mazen Radwan was an equal owner and officer of all five
9               Corporate Defendants and a signatory on all five Corporate Defendants’
10              bank accounts. He also held one or more corporate credit cards. In
11              addition, Mazen Radwan provided the initial funding for Defendants’
12              student debt relief business, arranged for Corporate Defendants’ Internet
13              services, opened bank accounts for the Corporate Defendants, applied for
14              payment processing services for certain of the Corporate Defendants,
15              handled the Corporate Defendants’ tax filings, leased office space in South
16              Dakota for certain of the Corporate Defendants, and managed the
17              relationship with Payment Automation Network, one of Defendants’
18              payment processors. FTC-USF ¶¶ 28-45. Thus, he participated in,
19              controlled, and/or had the authority to control Corporate Defendants’
20              practices.
21                    Evidence in the record also belies Defendants’ assertion that Mazen
22              Radwan had “very little knowledge” of Elegant, Trend, Tribune, or
23              Heritage’s practices. In addition to being an owner and office of all five
24              Corporate Defendants, Mazen Radwan was a named defendant in a
25              complaint filed by the State of North Carolina in 2016 against certain of
26              the Defendants and their predecessor companies and signed the resulting
27              Consent Order. FTC-USF ¶ 46. He met with the State attorney prosecuting
28              the North Carolina case, who explained why the State filed suit. Id. ¶ 47.
               PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                       Case No. 8:19-cv-01333-JVS-KES
                                       5
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 7 of 27 Page ID #:6368




1                 Mazen Radwan also knew about similar actions initiated by the States of
2                 Oregon and Washington and received consumer complaints from the
3                 Better Business Bureau and payment processors, which he forwarded to
4                 General Manager Daisy Lopez for response. Id. ¶¶ 48-49. Further, as an
5                 owner and officer of the Corporate Defendants, Mazen Radwan knew or
6                 should have known about the hundreds of complaints and cancellations
7                 that Corporate Defendants received from consumers who did not know
8                 that Defendants were collecting hefty fees for failing to make payments on
9                 consumers’ loans. Id. ¶¶ 239-42.
10     9, 19      12.   The FTC does not dispute that Dean Robbins worked as an IT
11                specialist, fixed computers, and developed and maintained software
12                programs for the Corporate Defendants. However, evidence in the record
13                belies Defendants’ self-serving assertion that Dean Robbins did not control
14                or have the authority to control Corporate Defendants’ practices. Robbins
15                was an equal owner and officer of all five Corporate Defendants. FTC-
16                USF ¶¶ 74, 76-80. He also was a signatory on the Corporate Defendants’
17                bank accounts and a holder of one or more corporate credit cards. Id. ¶ 83.
18                In addition, Robbins developed and maintained the Customer Relationship
19                Management (“CRM”) software, obtained payment processing services,
20                purchased web-hosting and domain name services, created and maintained
21                websites, bought and evaluated leads, set up virtual office and mail
22                forwarding services, and provided payment information to Defendants’
23                payment processors to allow them to debit consumers’ accounts, all for
24                Defendants’ student debt relief business. FTC-USF ¶¶ 81-82A, 84-89.
25                Thus, he participated in, controlled, and/or had the authority to control
26                Corporate Defendants’ practices.
27   10, 20, 29   13.   The FTC does not dispute that Labiba Radwan worked for
28                Corporate Defendants, in part, as an HR person, held the executive title of
                  PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                          Case No. 8:19-cv-01333-JVS-KES
                                          6
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 8 of 27 Page ID #:6369




1               VP, had full administrative access to ADP to run payroll and company
2               healthcare benefits, communicated messages to Defendants’ employees on
3               behalf of Rima Radwan, or made an hourly wage plus benefits.
4                     However, evidence in the record belies Defendants’ self-serving
5               assertion that Labiba Radwan did not make hiring or firing decisions and
6               did not control or have the authority to control the Corporate Defendants’
7               practices. Labiba Radwan held herself out as the Director of Operations
8               for several of the Corporate Defendants. FTC-USF ¶ 94. She also held a
9               corporate credit card and routinely received sales reports. Id. ¶¶ 94A-95.
10              Her duties included: ensuring “that operations processes stay within agreed
11              upon budgets and timelines,” assisting in “developing strategies and
12              implementation plans to improve and standardize all aspects of
13              operations,” deciding whether to pay particular consumers’ lenders and the
14              amount and timing of any payments, addressing issues with Defendants’
15              payment processors, and handling Human Resources issues, including
16              hiring sales representatives. Id. ¶¶ 96-101. Thus, she participated in,
17              controlled, and/or had the authority to control Corporate Defendants’
18              practices.
19                    Defendants’ assertion that Labiba Radwan had “zero knowledge of
20              how the student loan businesses work[ed], policies or operations” is based
21              on inadmissible evidence. Rima Radwan, on whose declaration this
22              statement is based, cannot have personal knowledge of what Labiba
23              Radwan knew. Fed. R. Civ. P. 56(c)(4); F.R.E. 602. In any case,
24              uncontroverted evidence in the record belies this self-serving assertion. In
25              addition to performing the aforementioned duties, Labiba Radwan was
26              aware of state law enforcement actions brought by the States of North
27              Carolina, Washington, and Oregon against certain of the Defendants and
28              predecessor companies. FTC-USF ¶ 102. She also was included in
               PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                       Case No. 8:19-cv-01333-JVS-KES
                                       7
 Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 9 of 27 Page ID #:6370




1               company communications about consumer complaints, including
2               complaints from consumers stating that the company was a “scam.” Id. ¶
3               103. Thus, she knew or should have known of Defendants’ unlawful
4               practices.
5       21      14.   The materials cited to support the following “facts” cannot be
6               presented in a form that would be admissible in evidence. The owners’
7               belief that theirs was a reasonable business venture is irrelevant to whether
8               Defendants’ violated the FTC Act or TSR. A defendant cannot avoid
9               liability under Section 5 of the FTC Act by showing that he acted in good
10              faith because the statute does not require an intent to deceive. FTC v.
11              Commerce Planet, Inc., 878 F. Supp. 2d 1048, 1084 (C.D. Cal. 2012),
12              aff’d in relevant part, 815 F.3d 593 (9th Cir. 2016); FTC v. USA Fin.,
13              LLC, 415 Fed. Appx. 970, 974 n.2 (11th Cir. 2011).
14                    Defendants’ claim that “consumers chose to use services offered by
15              the Student Loan Debt Relief Businesses and to pay for these services
16              rather than do it themselves” is not made on personal knowledge. Fed. R.
17              Civ. P. 56(c)(4); F.R.E. 602. Defendants have not submitted any
18              declarations from consumers and nowhere in their declarations do
19              Defendants indicate that they spoke with consumers about why they chose
20              to enroll with Defendants. Even if they did, such conversations would be
21              inadmissible hearsay. F.R.E. 801-02. The same objections apply to
22              Defendants’ claim that “[m]any clients could not deal with the
23              bureaucracy or did not have time to wait on the phone to talk to one of
24              their servicers.”
25      22      15.   Defendants’ claim that “[m]any servicers were not motivated to talk
26              about loan consolidation because they frequently lost the consumer’s
27              account if the loan was consolidated” is not made on personal knowledge.
28              Fed. R. Civ. P. 56(c)(4); F.R.E. 602. Nowhere in Rima Radwan’s
               PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                       Case No. 8:19-cv-01333-JVS-KES
                                       8
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 10 of 27 Page ID
                                      #:6371



1                declaration, cited by Defendants to support this fact, does she indicate that
2                she spoke to servicers about their motivations for talking to consumers
3                about consolidation. And, even if she did, such conversations would be
4                inadmissible hearsay. F.R.E. 801-02. Further, Ms. Radwan testified that
5                she never worked for a federal student loan servicer. PX 43 at 2576 (R.
6                Radwan trans. at 20:13-15).
7     23, 122-23 16.   The FTC does not dispute that nineteen consumers of Defendants’
8                services signed sworn declarations in support of the FTC’s case and that
9                two of these consumers—Sapphira Clemans and Jamie Shelton—entered
10               into contracts with Defendants after November 2017. The FTC also
11               submitted evidence showing that Defendants received at least hundreds of
12               complaints and thousands of cancellations from deceived consumers. FTC-
13               USF ¶¶ 239-42.
14       24      17.   The FTC does not dispute that some clients entered into agreements
15               with D.O.R.M. Group, Inc., one of Defendants’ predecessor companies,
16               Heritage and Tribune. Defendants transferred these “legacy” clients to
17               Trend d/b/a Mission Hills Federal in November 2017. FTC-USF ¶ 119.
18               However, evidence in the record belies Defendants’ unsupported assertion
19               that the agreements for these legacy clients were not made available to
20               Defendants. The FTC complied with all discovery requests in this case,
21               including by turning over all of the forensic images it made of Defendants’
22               servers and workstations during its Court-authorized inspection of
23               Defendants’ offices on July 10, 2019. Included on these images were call
24               recordings, CRM data, and emails. Dkt. 134-1. In addition, the Receiver
25               has provided Defendants access to their corporate records and computer
26               servers since the outset of this case.
27       28      18.   The FTC does not dispute that Rima Radwan set some policy and
28               procedure for the student debt relief business. The FTC also does not
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                        Case No. 8:19-cv-01333-JVS-KES
                                        9
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 11 of 27 Page ID
                                      #:6372



1                 dispute that Daisy Lopez supervised the processing or management side of
2                 Defendants’ business and that Kendra Sanchez supervised sales. The FTC
3                 objects to Defendants’ claim that “[b]oth Daisy and Kendra had clear
4                 understanding of company policies and enforced them” as not based on
5                 personal knowledge. Fed. R. Civ. P. 56(c)(4); F.R.E. 602. Rima Radwan,
6                 whose declaration Defendants cite to support this claim, cannot have
7                 personal knowledge of Daisy Lopez and Kendra Sanchez’s
8                 “understanding” of company policies. Further, because Ms. Radwan
9                 claims not to have overseen “day-to-day” operations, she cannot have
10                personal knowledge of whether Ms. Lopez and Ms. Sanchez “enforced”
11                these policies. If Ms. Radwan’s knowledge is based on conversations she
12                had with Ms. Lopez and Ms. Sanchez, such conversations are inadmissible
13                hearsay. F.R.E. 801-02.
14      30, 95    19.   The FTC does not dispute that both Kendra Sanchez and Daisy
15                Lopez received consumer complaints. However, evidence in the record
16                flatly contradicts Defendants’ self-interested claim that Rima Radwan did
17                not receive client complaints. In fact, Rima Radwan received numerous
18                consumer complaints, including from the Better Business Bureau. FTC-
19                USF ¶ 73.
20   III.   Defendants Made False Promises to Lure Consumers Into Purchasing Their
21          Services.
22   31, 45, 131 20.    The FTC does not dispute that Defendants’ services “don’t make
23                economic sense for everyone” or that consumers can apply for loan
24                consolidations, forgiveness, and repayment programs through their federal
25                loan servicers or the Department of Education free of charge. However,
26                Defendants’ claim that clients understood they could obtain these services
27                free of charge is not based on personal knowledge. Fed. R. Civ. P.
28                56(c)(4); F.R.E. 602. Defendants have not submitted any declarations from
                 PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                         Case No. 8:19-cv-01333-JVS-KES
                                        10
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 12 of 27 Page ID
                                      #:6373



1                consumers and nowhere in Rima Radwan’s declaration, on which
2                Defendants rely to support this claim, does she indicate that she spoke with
3                consumers about their understanding of their federal student loan
4                repayment options. Even if she did, such conversations would be
5                inadmissible hearsay. F.R.E. 801-02.
6       32, 34   21.   Evidence in the record belies Defendants’ bare assertion that they
7                disclosed their fees and terms of service before proceeding to contract
8                signing. In fact, numerous declarations, complaints, and cancellations
9                show that consumers were not informed of and did not understand
10               Defendants’ services and costs. FTC-USF ¶¶ 166, 173, 238-42.
11                     Defendants’ scripts directed telemarketers to tell consumers that
12               Defendants were a student loan management company that would help
13               consumers save money by consolidating their federal student loans,
14               enrolling them in an income-based repayment program, or qualifying them
15               for a loan forgiveness program (though telemarketers routinely deviated
16               from these scripts). FTC-USF ¶¶ 152-53, 160. Defendants’ telemarketers
17               also made more specific loan forgiveness claims, such as that consumers’
18               loan balances would be forgiven after the consumers made lower monthly
19               payments for a specific span of years, such as three, seven, ten, or fifteen.
20               Id. ¶ 154.
21                     Defendants typically quoted consumers a monthly payment amount
22               that was significantly less than what consumers were paying at the time.
23               Id. ¶¶ 156-57. For example, Defendants told one consumer who had a
24               $200 monthly payment that her new payment would be $50 and another
25               consumer who had been paying $130 per month that her new payment
26               would be $61. Id. ¶ 158-59. Defendants often informed consumers that all
27               or most of their payment would be applied to their student loans. Id. ¶ 161.
28               Defendants typically did not disclose in this initial sales pitch that the new
                 PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                         Case No. 8:19-cv-01333-JVS-KES
                                        11
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 13 of 27 Page ID
                                      #:6374



1                monthly payment included hefty management and processing fees. Id. ¶¶
2                163-64. Thus, numerous consumers understood that the amount quoted
3                would be applied to their student loans. Id. ¶ 166.
4                      Defendants also represented to consumers that they would be
5                purchasing, taking over, or handling servicing of consumers’ loans. Id. ¶
6                167. For example, Defendants told one consumer that they were “a
7                servicer” who would “service [her] loans directly through the Department
8                of Education” and another that their goal was to “eliminate your middle
9                lender.” Id. ¶¶ 168-69. Defendants further instructed consumers that
10               Defendants would handle all loan communications and that consumers
11               should stop making payments to their “previous” servicers. Id. ¶ 171-72.
12               Such representations were consistent with Defendants’ scripts, one of
13               which instructed telemarketers to tell consumers that “our main goal is to
14               eliminate the middle lender … and get you back on track to just paying the
15               main source.” Id. ¶ 170.
16                     The FTC objects to Defendants’ claim that “[c]onsumers have a full
17               understanding of services, costs and programs before proceeding to the
18               agreement discussion phase” as not made on personal knowledge. Fed. R.
19               Civ. P. 56(c)(4); F.R.E. 602. Defendants have not submitted any
20               declarations from consumers and nowhere in their declarations do
21               Defendants indicate that they personally spoke with consumers about their
22               understanding of Defendants’ services and fees. Even if they did, such
23               conversations would be inadmissible hearsay. F.R.E. 801-02.
24       33      22.   The FTC does not dispute that Defendants recorded some telephone
25               calls with consumers. However, uncontroverted evidence in the record
26               belies Defendants’ unsupported assertion that these recordings dispel any
27               notion that Defendants misled consumers. Whereas Defendants have failed
28               to submit a single recorded phone call as evidence, call recordings
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                        Case No. 8:19-cv-01333-JVS-KES
                                       12
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 14 of 27 Page ID
                                      #:6375



1                   submitted by the FTC corroborate consumers’ testimony regarding
2                   Defendants’ misrepresentations. Dkt. 134-4, PX 31 (Saunders Supp. Decl.
3                   Att. C); PX 45 (Saunders Second Supp. Decl. Atts. B-C).
4                         The FTC further objects to Defendants’ claim that “[t]hese
5                   recordings should dispel any notion that we set out intentionally or
6                   unintentionally to defraud consumers” as irrelevant and not made on
7                   personal knowledge. Fed. R. Civ. P. 56(c)(4); F.R.E. 401-02, 602.
8                   Defendants cannot avoid liability under Section 5 of the FTC Act by
9                   showing that they acted in good faith because the statute does not require
10                  an intent to deceive. FTC v. Commerce Planet, Inc., 878 F. Supp. 2d 1048,
11                  1084 (C.D. Cal. 2012), aff’d in relevant part, 815 F.3d 593 (9th Cir.
12                  2016); FTC v. USA Fin., LLC, 415 Fed. Appx. 970, 974 n.2 (11th Cir.
13                  2011).
14    32, 34-52,    23.   The FTC does not dispute that after consumers agreed to enroll in
15    55-57, 61-    Defendants’ “program,” Defendants sent consumers a lengthy, pre-filled
16    62, 82, 99,   enrollment packet to sign electronically using DocuSign. FTC-USF ¶ 174.
17    104, 111      The packet included, among other things, a privacy policy, service
18                  agreement, and a debit authorization form, which authorized Defendants to
19                  initiate Automated Clearing House (“ACH”) debits from consumers’ bank
20                  accounts. Id. ¶ 175. The FTC does not dispute the content of these
21                  documents.
22                        Buried in the middle of the enrollment packet was a statement of
23                  Defendants’ fees, along with various other disclaimers. Id. ¶ 176.
24                  However, Defendants’ DocuSign application automatically jumped from
25                  signature block to signature block instead of requiring consumers to scroll
26                  through each page. Id. ¶ 177. Thus, the FTC disputes the unsupported
27                  conclusory statement that “there is no possible way a client could skip any
28                  disclosures when signing the agreement.” DUSF ¶ 35. To the contrary,
                    PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                            Case No. 8:19-cv-01333-JVS-KES
                                           13
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 15 of 27 Page ID
                                      #:6376



1                  substantial evidence indicates that numerous consumers did not receive
2                  these disclosures. See FTC-USF ¶ 163 (citing declarations of consumers
3                  who did not know that Defendants would collect hefty management and
4                  processing fees), ¶ 245 (one of the top five reasons why consumers
5                  cancelled was, “I didn’t know I am paying fees, I thought the money I pay
6                  you goes towards my loans”).
7     35-36, 41,   24.   The FTC does not dispute that Defendants had a Document
8        104       Disclosure & Self-Verification Script or the contents of that script.
9                  However, Defendants’ sales floor supervisor, Kendra Sanchez, testified
10                 that telemarketers routinely deviated from Defendants’ scripts, FTC-USF ¶
11                 152, a fact borne out by Defendants’ own call recordings. See PX 45
12                 (Saunders Second Supp. Decl. Atts. B-C) (fees not disclosed during sales
13                 calls). Further, Defendants instructed their telemarketers to read this script
14                 only after consumers agreed to enroll in Defendants’ “program” and
15                 received the pre-filled enrollment packet. Dkt. 131-2 (Rima Radwan Decl.
16                 Ex. A-7). The script also does not direct telemarketers to explain the
17                 specific amounts of Defendants’ fees or what they are for. Id. Instead, it
18                 directs them to tell consumers that the fees are “included in your monthly
19                 payments and are not additional fees.” Id. (emphasis added).
20       54        25.   Evidence in the record belies Defendants’ unsupported claim that
21                 consumers did not feel pressure to sign Defendants’ contracts. For
22                 example, a consumer declarant stated that she “felt pressured to enroll with
23                 Federal DG because my loans were in default, the man seemed to be
24                 offering me a good deal, and because I did not understand that I could
25                 consolidate my loans myself.” Dkt. 21, PX 7 (Clemans Decl. ¶ 5).
26                 Furthermore, consumers frequently signed the contract while on the phone
27                 with Defendants’ telemarketers. FTC-USF ¶ 174.
28                       The FTC also objects to Defendants’ claim that they “did not
                   PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                           Case No. 8:19-cv-01333-JVS-KES
                                          14
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 16 of 27 Page ID
                                      #:6377



1                  pressure clients to sign contracts before the clients were ready to sign” as
2                  not based on personal knowledge. Fed. R. Civ. P. 56(c)(4); F.R.E. 602.
3                  Defendants have not submitted any declarations from consumers and
4                  nowhere in Rima Radwan’s declaration, on which Defendants rely to
5                  support this claim, does Ms. Radwan indicate that she personally spoke
6                  with consumers about whether they felt pressure to sign Defendants’
7                  contracts before they were ready to do so. Even if she did, such
8                  conversations would be inadmissible hearsay. F.R.E. 801-02.
9       58, 85     26.   The FTC does not dispute that Defendants created two Customer
10                 Relationship Management (“CRM”) databases—Ezekial and Lazarus—or
11                 that these databases included a breakdown of Defendants’ fees for each
12                 client. However, as discussed above, evidence in the record belies
13                 Defendants’ unsupported claim that they provided consumers a breakdown
14                 of their fees during the initial sales pitch. See supra ¶¶ 21-24.
15    63-77, 84,   27.   The FTC does not dispute that Defendants had various policies,
16    89-90, 98-   procedures, and training materials. To the extent these policies,
17    100, 119     procedures, and training materials were documented, the FTC does not
18                 dispute their content. However, these policies and procedures did not
19                 prevent Defendants’ practice of taking unlawful advance fees and
20                 misrepresenting their services to consumers. See generally Dkt. 132-2,
21                 FTC’s Memorandum of Points and Authorities in Support of Motion for
22                 Summary Judgment (“SJ Memo”); Dkt. 133-3, FTC-USF.
23      70, 97     28.   Evidence in the record belies Defendants’ self-serving assertion that
24                 they terminated any employees who violated a purported company policy
25                 prohibiting misrepresentations. As discussed in the FTC’s SJ Memo and
26                 USF, Defendants’ telemarketers routinely made false promises to
27                 consumers, but according to Defendants, only a handful of employees
28                 were ever terminated. PX 43 at 2577-78 (R. Radwan trans. at 138:20-
                   PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                           Case No. 8:19-cv-01333-JVS-KES
                                          15
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 17 of 27 Page ID
                                      #:6378



1                  39:5); PX 44 at 2580-81 (L. Velazquez trans. at 29:24-30:9).
2
      59, 78-79,   29.   The FTC does not dispute that Defendants had a client portal or the
3
           88      contents of that portal. However, the material cited—Exhibit A-15 to Rima
4
                   Radwan’s declaration—does not support Defendants’ claim that the client
5
                   portal provided “full transparency” to clients, provided each client with
6
                   real time up-to-date information about their student loans and FDG fees,
7
                   and enabled clients to request a cancellation or return of their trust funds.
8
                   Dkt. 131-2 at 206-10.
9
        86-87      30.   The FTC does not dispute that Defendants had one or more
10
                   consumer-facing websites or the contents of these websites. However, the
11
                   material cited does not support Defendants’ assertion that “Elegant’s
12
                   website clearly states what Elegant is, what services it provides, how it
13
                   provides the services, and what fees are associated with providing the
14
                   services.” Exhibit A-18 to Rima Radwan’s declaration, which Defendants
15
                   cite to support this fact, does not state the amount of Defendants’ fees,
16
                   while falsely claiming, “We do NOT charge any upfront fees.” Dkt. 131-2
17
                   at 215 (R. Radwan Decl. Ex. A-18); see also FTC-USF ¶¶ 215-28
18
                   (discussing Defendants’ practice of taking advance fees). It also does not
19
                   clearly state what services Defendants provide and how they provide them.
20
                   For example, the website does not explain that Defendants would falsify
21
                   consumers’ employment statuses and incomes in order to enroll them in
22
                   repayment programs, as Defendants frequently did, and that many
23
                   consumers would end up owing more on their student loans. FTC-USF ¶¶
24
                   183-193.
25
     IV.    Defendants Failed to Make Payments on Consumers’ Loans.
26
27    25, 27, 93   31.   The FTC does not dispute that despite Defendants’ promises to
28
                   PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                           Case No. 8:19-cv-01333-JVS-KES
                                          16
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 18 of 27 Page ID
                                      #:6379



1                apply all or most of consumers’ monthly payments to consumers’ student
2                loans, payments were not being made to consumers’ lenders. The FTC also
3                does not dispute that Defendants contracted with payment processors.
4                Despite being aware of this issue as early as July 2014, Defendants
5                continued to make the same claims to consumers, debit affected
6                consumers’ accounts, and not send the money to lenders, and Defendants
7                did not terminate their relationships with two of their payment
8                processors—Payment Automation Network and Electronic Payment
9                Systems—until January 2016 and October 2017, respectively. FTC-USF ¶
10               198.
11                      In addition, the FTC does not dispute that that starting in late-2018,
12               Defendants began an “audit” of MHF accounts. Through this “audit,”
13               Defendants determined that customers had a combined balance of at least
14               $2,718,728 in “trust.” FTC-USF ¶ 200. Upon verifying that customer had
15               money in “trust,” Defendants decided on an ad hoc, case-by-case basis
16               whether to make payments to customers’ lenders. Id. ¶ 201. Even when
17               Defendants did make such payments, the payments frequently were for
18               much less than the full amount consumers had in “trust.” Id. ¶¶ 202-204.
19               Thus, the FTC disputes Defendants’ unsupported assertion that they
20               “resolved” the problems with payments not being made to consumers’
21               lenders.
22                      The FTC does not dispute that from May 25, 2018 to January 31,
23               2019, Elegant paid $121,729.01 to lenders and from January 3, 2018 to
24               February 28, 2019, Trend paid $2,170,886.20 to lenders. Dkt. 25, PX 20
25               (Goldstein Decl. ¶¶ 179, 181).
26       94      32.    The FTC does not dispute that Defendants’ transferred at least $1.2
27               million in consumer “trust” funds to their operating account, even though
28               these funds allegedly belonged to consumers and were supposed to be paid
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                        Case No. 8:19-cv-01333-JVS-KES
                                       17
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 19 of 27 Page ID
                                      #:6380



1                toward their student loans. FTC-USF ¶¶ 207, 209.
2
     V.    Defendants Took Advance Fees.
3
     53, 81, 109 33.    Uncontroverted evidence in the record belies Defendants’
4
                 unsupported assertions that they provided the promised debt relief services
5
                 before collecting payments from consumers and did not take upfront fees.
6
                 Defendants collected consumers’ bank account information from
7
                 consumers interested in Defendants’ services during the enrollment call.
8
                 FTC-USF ¶ 215. Consumers were required to pay Defendants via ACH
9
                 transfer from their bank accounts. Id. ¶ 216. After collecting consumers’
10
                 bank account information and requiring them to sign the debit
11
                 authorization form, but before providing any of the promised debt relief,
12
                 Defendants began debiting consumers’ accounts via ACH transfer. Id. ¶¶
13
                 217.
14
                        Defendants’ fee structure varied over time, but typically consisted of
15
                 an annual management or service fee of between $599 and $799 for the
16
                 first year and $492 for each subsequent year, broken into twelve equal
17
                 monthly payments, and a monthly processing fee of between $10 and $15.
18
                 Id. ¶ 218. From at least April 2014 to July 2016, Defendants also charged
19
                 consumers an additional “down payment” or “initiation” fee of between
20
                 $30 and $6,600. Id. ¶ 219.
21
          110    34.    The FTC does not dispute that Defendants typically began debiting
22
                 consumers’ accounts on a recurring monthly basis within 30 days from
23
                 execution of the Service Agreement. The FTC also does not dispute that
24
                 after debiting consumers’ accounts, Defendants’ payment processors
25
                 placed the funds in a “holding” account controlled by Defendants. Id. ¶
26
                 221. Further, the FTC does not dispute that from there, the management
27
                 fees were disbursed to Defendants’ “operating” account, the processing
28
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                        Case No. 8:19-cv-01333-JVS-KES
                                       18
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 20 of 27 Page ID
                                      #:6381



1                 fees to the processor, and the remaining funds to a third account that
2                 Defendants referred to as the “trust” account. Id. ¶¶ 222-23.
3          112    35.   The FTC does not dispute that whereas Defendants began debiting
4                 consumers’ accounts on a recurring monthly basis approximately 30 days
5                 from execution of the Service Agreement, it took Defendants substantially
6                 longer than 30 days to consolidate clients’ loans and obtain new repayment
7                 terms for them. FTC-USF ¶ 217. Moreover, Defendants failed to obtain
8                 the promised repayment terms for consumers, frequently falsifying
9                 consumers’ employment statuses and incomes in order to enroll them in
10                repayment programs without monthly payments. Id. ¶¶ 183-93.
11                Defendants also failed to make payments towards clients’ loans as
12                promised. Id. ¶¶ 194-211.
13         105    36.   Evidence in the record belies Defendants’ self-serving assertion that
14                clients had full access to their “trust” account funds. The “trust” account
15                was just another business account controlled by Defendants. FTC-USF ¶
16                224. Defendants did not segregate the funds in the “trust” account by
17                consumer and consumers could not withdraw funds from the account. Id. ¶
18                225. Nor did Defendants pay consumers’ interest on their “trust” balances.
19                Id. ¶ 226.
20   VI.    Defendants Bilked Consumers Out of More Than $30 Million and Caused
21          Them to Suffer Additional Harms.
22    27, 124-27 37.    The FTC does not dispute that between April 2014 and July 10,
23                2019, Defendants collected $31,140.943.00 from consumers. During this
24                time, Defendants made a total of $3,147,885.00 payments to consumers’
25                federal student loan servicers and refunded consumers $408,089.00. Thus,
26                Defendants’ net revenues, after subtracting refunds and payments to
27                federal loan servicers, were $27,584,969.00. FTC-USF ¶¶ 230-32.
28                      Consumers suffered other harms as well. Numerous consumers’
                 PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                         Case No. 8:19-cv-01333-JVS-KES
                                        19
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 21 of 27 Page ID
                                      #:6382



1                   loans accrued unpaid interest while they were enrolled with Defendants.
2                   Id. ¶ 233. In some instances, thousands of dollars of unpaid interest that
3                   accrued on consumers’ loans while in Defendants’ program capitalized—
4                   i.e., it was added to consumers’ principal. Id. ¶ 234. Many consumers had
5                   to change repayment programs upon learning that Defendants had falsified
6                   their repayment applications. Id. ¶ 236. Changing repayment plans restarts
7                   the clock for purposes of a consumer making the required number of
8                   monthly payments towards forgiveness. Id. Thus, consumers who were
9                   enrolled by Defendants in the wrong repayment program often lost months
10                  or years of monthly payments towards their goal of obtaining loan
11                  forgiveness. Id. Some consumers’ loans went into delinquency or default
12                  as a result of Defendants’ failure to make payments. Id. ¶ 237.
13     106-08       38.   The FTC does not dispute that per the terms of Defendants’
14                  contracts, consumers could cancel their contracts only by sending written
15                  notice (a) within three (3) days of signing the agreement, or (b) before
16                  Loan Program begins. After consolidation, consumers could cancel only if
17                  they did so 90 days prior to each anniversary date of the agreement. Dkt.
18                  131-2 at Pages 111, 127. However, evidence in the record belies
19                  Defendants’ assertion that they did not pursue any collection efforts.
20                  Indeed, Defendants had a group within their processing department
21                  dedicated to collections. Dkt. 54 at 10-11 (Receivers’ Report).
22   VII. Unlike MOHELA, Defendants Did Not Service Consumers’ Federal Student
23         Loans.
24     128-29       39.   Evidence in the record belies Defendants’ unsupported assertion that
25                  MOHELA and Defendants were competitors. MOHELA is a public
26                  instrumentality and body politic and corporate of the State of Missouri,
27                  established pursuant to Sections 173.350 to 173.445 of the Missouri
28                  Revised Statutes. MOHELA is engaged in the business of servicing
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                        Case No. 8:19-cv-01333-JVS-KES
                                       20
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 22 of 27 Page ID
                                      #:6383



1                student loans, including student loans that are made by the U.S.
2                Department of Education pursuant to the Federal Direct Loan Program.
3                Additionally, MOHELA owns and services student loans made through
4                the Federal Family Education Loan Program (“FFELP”). MOHELA
5                provides a full range of services to Direct Loan and FFELP borrowers,
6                including billing payment processing and advising borrowers about a
7                number of relevant topics, including repayment plan options, loan
8                discharge and loan forgiveness, delinquency and default prevention
9                initiatives, and collections. MOHELA works directly with Direct Loan and
10               FFELP borrowers to ensure that borrowers are in the repayment plan that
11               best meets their needs and, as necessary, to provide borrowers with
12               forbearances and deferments during times when the borrower is in school,
13               unemployed, or is suffering some form of financial hardship. Dkt. 27, PX
14               21 at 1147 (Lause Decl. ¶¶ 2-3).
15                       Defendants, by contrast, are not federal loan servicers and are not in
16               any way affiliated with the Department of Education or federal loan
17               servicers. Despite their promises to the contrary, Defendants did not take
18               over servicing of consumers’ federal student loans. FTC-USF ¶ 181.
19   VIII. Defendants Misled Consumers, Including the Nineteen Consumer
20         Declarants.
21     132-405   40.     DUSF Nos. 132-405 all relate to the nineteen consumers who
22               submitted declarations in support of the FTC’s case. Though not required
23               to prove a violation of Section 5 of the FTC Act, these declarations, which
24               are corroborated by Defendants’ sales scripts and call recordings, as well
25               as by at least hundreds of consumer complaints, provide actual evidence
26               that consumers were deceived. FTC-USF ¶¶ 152-53, 164, 170, 239-242.
27                       With respect to Defendants’ factual assertions, the FTC does not
28               dispute that these consumers signed contracts with Defendants or the
                 PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                         Case No. 8:19-cv-01333-JVS-KES
                                        21
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 23 of 27 Page ID
                                      #:6384



1                content of these contracts. The FTC also does not dispute the dates of
2                consumers’ contracts, payments, consolidations, and repayment term
3                approvals to the extent supported by actual documentary evidence, as
4                opposed to Defendants’ mere say-so.
5                      Numerous of Defendants’ facts, however, are not supported by the
6                materials cited, including DUSF Nos. 132, 134, 144, 146, 150-51, 157,
7                159-65, 175-76, 181, 187-90, 196, 198-99, 209, 223-28, 234, 236, 240-41,
8                248, 250, 251-257, 259-60, 264, 266-69, 271, 277, 279-81-85, 296, 298,
9                304, 306-07, 309-28, 335-42, 348, 355-56, 362-63, 365, 370-75, 380, 384-
10               85, 391, 395-96. For example, the materials cited by Defendants to support
11               DUSF Nos. 134, 150, 163, 181, 196, 209, 240, 256, 268, 296, 313, 327,
12               340, 356, 370, 385, 396 do not show that Defendants obtained the specific,
13               lower payments promised consumers. Rather, they show that consumers’
14               monthly payments to Defendants consisted largely or entirely of
15               Defendants’ fees and that Defendants frequently were paying $0 to
16               consumers’ student loans. Dkt. 131-2 (R. Radwan Decl. Exs. A-28, A-30,
17               A-33, A-37, A-40, A-46, A-52, A-57, A-60, A-62, A-64, A-66, A-69, A-
18               72, A-75). Likewise, the materials cited by Defendants to support DUSF
19               No. 151 do not show that Defendants provided debt relief services to Erica
20               Bennett before debiting her account. To the contrary, Defendants’ own
21               records show that Defendants collected payment from Ms. Bennett prior to
22               obtaining a consolidation and new repayment terms for her. See DUSF No.
23               151-52 (first payment debited on March 16, 2016, but consolidation not
24               approved until April 2016).
25                     The FTC also objects to these facts to the extent they are based on
26               customer service representatives’ notes of calls with consumers. See, e.g.,
27               DUSF Nos. 153, 246, 380. Federal Rule of Evidence 1002 requires parties
28               to submit an original recording to prove its contents. F.R.E. 1002.
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                        Case No. 8:19-cv-01333-JVS-KES
                                       22
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 24 of 27 Page ID
                                      #:6385



1                 Defendants’ call notes are not original recordings of Defendants’ calls
2                 with consumers and the notes do not meet any of the exceptions under
3                 Rule 1004. Furthermore, to the extent Defendants are offering these call
4                 notes to prove the truth of matters asserted by Defendants’ employees or
5                 consumers, the notes are inadmissible hearsay. F.R.E. 801-02.
6                       The FTC also objects to Defendants’ factual assertions to the extent
7                 they are based solely on Rima Radwan’s declaration. See, e.g., DUSF Nos.
8                 227, 380. Nowhere in her declaration does Ms. Radwan indicate that she
9                 personally spoke with any of the nineteen declarants or reviewed their
10                phone calls with Defendants. Thus, she lacks personal knowledge of what
11                consumers were told and understood. Fed. R. Civ. P. 56(c)(4); F.R.E. 602.
12   IX.    Many of Defendants’ So-Called “Facts” Simply Are Irrelevant.
13         60     41.   Defendants’ assertion that “Rima hired in house counsel and worked
14                closely with Elegant’s attorney to research what was going on in the
15                industry and how Elegant can be the best in the business and constantly
16                make improvements” is irrelevant. F.R.E. 401-02. Advice of counsel is not
17                a defense to individual liability under Section 5 of the FTC Act. FTC v.
18                Commerce Planet, Inc., 642 Fed. Appx. 680, 683 (9th Cir. 2016) (citing
19                FTC v. Grant Connect, LLC, 763 F.3d 1094, 1102 (9th Cir. 2014).
20      91-92     42.   Defendants’ assertion that “Elegant sued Payment Automation
21                Network because of failure to process and disburse payments” and
22                “Electronic Payment Services was sued by the FTC because of failing to
23                properly debit client accounts correctly” is irrelevant. F.R.E. 402.
24                Defendants themselves promised to apply all or most of consumers’
25                payments to their student loans. FTC-USF ¶ 182. And Defendants admit
26                that many of these payments were never made. Id. ¶ 197; DUSF ¶ 25.
27                Further, despite being aware that payments were not being made to lenders
28                as early as July 2014, Defendants continued to debit affected consumers’
                 PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                         Case No. 8:19-cv-01333-JVS-KES
                                        23
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 25 of 27 Page ID
                                      #:6386



1                 accounts and did not terminate their relationships with PAN and EPS until
2                 January 2016 and October 2017, respectively. FTC-USF ¶ 198.
3                 Defendants also failed to credit consumers for these missed payments,
4                 instead transferring at least $1.2 million of consumer “trust” funds to their
5                 own operating and personal accounts. FTC-USF ¶ 211.
6        96       43.   The FTC objects to this fact as irrelevant. F.R.E. 401-02. How
7                 Defendants treated their employees is not relevant to whether Defendants
8                 misled consumers and took advance fees.
9    99, 102-03, 44.    Defendants’ claim that their policies, procedures, and contracts
10       158      complied with the FTC Act are legal conclusions, not based on personal
11                knowledge. Fed. R. Civ. P. 56(c)(4); F.R.E. 602.
12     83, 113    45.   The FTC objects to the fact that Elegant and Trend’s student loan
13                programs cost 25-50% less than the average competitor. Even if this were
14                true, it is irrelevant that Defendants charged more or less for their
15                purported services than competitors, since as alleged in the FTC’s
16                Amended Complaint, Defendants failed to deliver the services promised.
17                See FTC v. Figgie Int’l, Inc., 994 F.2d 595, 606-07 (9th Cir. 1993).
18       114      46.   The FTC objects to the fact that Trend Capital and Elegant
19                Solutions have never taken credit cards as forms of payment as irrelevant.
20                F.R.E. 401-02. The TSR prohibits companies engaged in telemarketing
21                from taking payments from consumers before providing debt relief
22                services, regardless of the method they use to take such payments. 16
23                C.F.R. § 310.4(a)(5)(i).
24    67, 115-18 47.    The FTC does not dispute that NACHA’s rules require the overall
25                return rate for ACH transactions to be under 15%. NACHA Operating
26                Rules: Improving ACH Network Quality, NACHA,
27                https://www.nacha.org/system/files/2019-05/Risk-and-Quality-Rules-Fact-
28                Sheet.pdf. The rules require the unauthorized return rate to be under 0.5%.
                 PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                            Case No. 8:19-cv-01333-JVS-KES
                                             24
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 26 of 27 Page ID
                                      #:6387



1                Id.
2                      Defendants’ NACHA return rates, however, are irrelevant. As set
3                forth in the FTC’s SJ Memo and USF, Defendants altered consumers’
4                contact information on file with their actual federal student loan servicers,
5                severing consumers’ communications with them. FTC-USF ¶¶ 212-14. As
6                a result, many consumers may never have learned that Defendants’ were
7                not making payments on their student loans and therefore would not have
8                known to dispute Defendants’ charges.
9                      In any case, evidence in the record belies Defendants’ unsupported
10               claim that Elegant and Trend’s rates were always under the NACHA
11               thresholds. Exhibit A-22 to Rima Radwan’s declaration, which Defendants
12               cite to support their contention, shows that Elegant’s unauthorized return
13               rate was more than double the 0.5% NACHA threshold for both June and
14               July 2019. Dkt. 131-2 at 302 (R. Radwan Decl. Ex. A-22). In addition, an
15               ACH return report found in Defendants’ offices at 3 Studebaker shows that
16               Elegant’s unauthorized return rate was at or over the NACHA threshold
17               every month between January 2018 and May 2019, with the exception of
18               April 2018. PX 45 (Saunders Second Supp. Decl. Att. A).
19       130     48.   The FTC objects to this fact as irrelevant. F.R.E. 401-02. The
20               amount of time that Defendants spent talking with consumers does not
21               make it any more or less likely that Defendants misled them.
22
23         Dated: March 30, 2020                 Respectfully submitted,
24                                               /s/ K. Michelle Grajales
25                                               K. Michelle Grajales
                                                 Samuel F. Jacobson
26
                                                 Attorneys for Plaintiff
27                                               FEDERAL TRADE COMMISSION
28
                PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                        Case No. 8:19-cv-01333-JVS-KES
                                       25
     Case 8:19-cv-01333-JVS-KES Document 149 Filed 03/30/20 Page 27 of 27 Page ID
                                      #:6388



1                                  Certificate of Service
2          I HEREBY CERTIFY that, on March 30, 2020, I served the foregoing on
3    Counsel for Defendants, Robert Bare and Stephen Cochell, and on the Receiver
4    and his Counsel through the Court’s Electronic Case Filing system.
5
6                                                      /s/ K. Michelle Grajales
                                                       K. Michelle Grajales
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                 PLAINTIFF’S STATEMENT OF GENUINE DISPUTES
                         Case No. 8:19-cv-01333-JVS-KES
                                        26
